Exhibit Vertigro Algae Technologies LLC Amendment to the Vertigro Algae Technologies LLC Technology License Agreement (the VAT License) Upon review of the VAT License it was noted that per 1.10 of the definitions that the effective date of the VAT License is March 4, 2008 which is an error. By way of this amendment the parties agree to replace 1.10 of the definitions with the following: 1.10 “Effective Date” shall mean May 5, 2008, which is the day on which this License Agreement shall begin effect. Provided that you are in agreement with the change please so indicate by signing below and upon acceptance by the last party to execute this amendment the change shall become effective. Vertigro Algae Technologies, LLC. Valcent Products, Inc. Signed: /s/ Eldon Schorn Signed: /s/ George Orr Name: Eldon Schorn Name: F. George Orr Title: Director Title: Director and CFO Pagic LP West Peak Ventures of Canada Signed: /s/ Perry Martin Signed: /s/ Tim Brock Name: Perry A Martin Name: Tim Brock Title: Managing Partner Title: President Date: Date:
